Citation Nr: 1118006	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease with patellofemoral syndrome, right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to June 1995.  His DD Form 214 also listed an additional 3 years of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At the outset, it is noted that in March 2011 the Veteran submitted additional private treatment records concerning both his right knee and back disability without a waiver of RO adjudication.  In correspondence from the Board later that month, he was asked to indicate whether he waived such adjudication or wished his claims to be remanded for RO adjudication in a March 2011 letter.  He submitted the form, indicating that he wished to have his case sent back to the RO for review of the additional evidence.  Thus, the RO must consider such evidence when promulgating a supplemental statement of the case.  

The Board also notes that the Veteran and his representative have expressed dissatisfaction with his VA examinations which took place in February 2006.  It is contended that his range of motion was not correctly measured and that all relevant rating criteria were not considered.  Moreover, the examinations are over five years old, suggesting that his symptomatology may have changed over that significant time period.  For these reasons, the Board finds that additional VA examinations should be afforded here.

The Board additionally notes that the Veteran has submitted an MRI report from Pinehurst Radiology without any correlating treatment records.  Thus, although he indicated in February 2006 that all treatment was received at the VA, it appears that he might now be receiving private treatment.  Thus, the Veteran should be requested to fill out any necessary privacy release in order for the RO to obtain private treatment records.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, specifically any private treatment records such as those from Pinehurst Radiology, including any ongoing medical records from the Salisbury VAMC.

2.  Afford the Veteran VA examinations to determine the current nature and severity of his service-connected right knee and back disabilities.  The claims file must be made available to the examiners, and the examiners should indicate in the report or addendum that the file was reviewed.  All indicated diagnostic testing and diagnostic studies should be undertaken.

The examiners should identify all current manifestations of the service connected disabilities.

The examiners should report the current ranges of motion and determine whether the disabilities are manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, pain, incoordination or flare-ups.  The examiners should further report the point, if any, in the ranges of motion when pain is evident.  Any change in range of motion with repetitive movement should also be noted.

3.  Review the examination reports to ensure that they contain all information and opinions requested in this remand.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


